Citation Nr: 1534431	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome, status post-medial meniscectomy, prior to January 27, 2012, and as of March 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1987 to February 1989.

This case comes before the Board on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A February 2013 rating decision assigned a temporary 100 percent disability rating from January 27, 2012, and a 10 percent disability rating as of March 1, 2012.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is not sufficient evidence to decide the Veteran's claim.  It is unclear whether he has arthritis in his left knee as VA treatment records added to the record since the last VA examination indicate such pathology.  See September 2011 VA Treatment Records (noting unremarkable left knee x-ray).  But see November 2012 VA Knee Examination (finding that no left knee imaging studies had been performed); November 2013 Treatment Records (noting that the Veteran continued to have arthritis in his knees).  Also, it is also unclear whether the Veteran's left leg symptoms of shooting pains or tingling are associated with his left knee, or with his service-connected chronic lumbosacral strain, or nonservice-connected degenerative disc disease of the lumbar spine.  November 2012 VA Knee Examination (opining that cannot conclude with certainty that left leg "sciatic" symptoms are related to his left knee); April 2013 VA Treatment Records (reporting bilateral hip pain and "sciatica," worse with stairs and prolonged standing and walking, but experiencing no pain with flexion and extension of knees); August 2013 VA Spine Examination Addendum (opining that the weight of medical evidence is against a relationship between degenerative changes in spine and a musculoskeletal condition affecting another part of body); September 2013 VA Spine Examination Addendum (opining that the Veteran's complaints of "sciatica" radiating down to his knees was less likely than not radiculopathy); February 2014 VA Spine Examination Addendum (opining that low back symptoms were related to nonservice-connected degenerative disc disease of the lumbar spine).

The Board does not have the medical expertise to determine whether the Veteran now has arthritis in his left knee or whether his left leg symptoms are related to his left knee patellofemoral syndrome.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Based on the foregoing, the Board finds that more contemporaneous medical evidence is needed.  38 C.F.R. § 20.1304(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA and Summit Orthopedics, dated since September 2010.  Associate any efforts with the claims file.  

2. After any outstanding treatment records are received, provide the Veteran with an examination by an appropriate examiner regarding the current severity of his left knee patellofemoral syndrome, status post-medial meniscectomy.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, including imaging studies of the left knee, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  The examiner should consider evidence in the record beginning in September 2010, one year prior to the September 2011 claim.

The examiner should indicate:

(a) whether the Veteran currently has arthritis in his left knee;

(b) which of the Veteran's symptoms and functional limitations, including left leg numbness and shooting pains as well as difficulty with prolonged standing, sitting, and walking up stairs, are at least as likely as not attributable solely to his service-connected left knee patellofemoral syndrome, status post-medial meniscectomy, and which are attributable to his other service-connected or nonservice-connected diagnoses.  

Please provide the basis for any diagnosis or opinion and a rationale or reasoned medical explanation for any opinion.  All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

